UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01608 Franklin High Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 8/31/16 Item 1. Schedule of Investments. FRANKLIN HIGH INCOME TRUST Statement of Investments, August 31, 2016 (unaudited) Franklin High Income Fund Shares/ Country Warrants Value Common Stocks and Other Equity Interests 0.0% † Consumer Services 0.0% † a,b Red Rock Resorts Inc., A United States 5,447 $ 120,072 Materials 0.0% † a Verso Corp., A. United States 83,362 526,014 a Verso Corp., wts., 7/15/23. United States 8,775 — 526,014 Transportation 0.0% † a,b CEVA Holdings LLC United Kingdom 3,364 1,177,477 Total Common Stocks and Other Equity Interests (Cost $6,025,545) 1,823,563 Convertible Preferred Stocks 0.1% Transportation 0.1% a,b CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 134 67,000 a,b CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 7,283 2,548,917 Total Convertible Preferred Stocks (Cost $11,036,794) 2,615,917 Principal Amount* Corporate Bonds 95.6% Automobiles & Components 1.7% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom $ 32,500,000 33,643,675 The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26 United States 9,400,000 9,864,078 senior note, 5.125%, 11/15/23 United States 15,000,000 15,750,000 c International Automotive Components Group SA, senior secured note, 144A, 9.125%, 6/01/18 United States 14,000,000 13,912,500 73,170,253 Banks 4.1% d Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 42,500,000 43,821,665 CIT Group Inc., senior note, 5.375%, 5/15/20 United States 17,000,000 18,211,250 senior note, 5.00%, 8/15/22 United States 33,650,000 35,753,125 d Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 45,000,000 46,631,250 d JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 5,000,000 5,283,500 junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 9,900,000 9,887,625 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 4,000,000 4,282,200 sub. note, 5.125%, 5/28/24 United Kingdom 10,000,000 10,130,750 174,001,365 Capital Goods 2.2% c CBC Ammo LLC/CBC FinCo Inc., senior note, 144A, 7.25%, 11/15/21 Brazil 24,000,000 22,740,000 c Cloud Crane LLC, secured note, second lien, 144A, 10.125%, 8/01/24. United States 6,100,000 6,344,000 c DigitalGlobe Inc., senior note, 144A, 5.25%, 2/01/21 United States 11,000,000 11,000,000 c HD Supply Inc., senior note, 144A, 5.75%, 4/15/24 United States 9,500,000 10,141,250 Navistar International Corp., senior bond, 8.25%, 11/01/21. United States 13,500,000 11,160,450 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Capital Goods (continued) TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States $ 8,000,000 $ 8,340,000 senior sub. bond, 6.50%, 5/15/25 United States 4,200,000 4,362,750 c senior sub. bond, 144A, 6.375%, 6/15/26 United States 8,200,000 8,405,000 senior sub. note, 6.00%, 7/15/22 United States 9,400,000 9,823,000 92,316,450 Commercial & Professional Services 1.2% c Acosta Inc., senior note, 144A, 7.75%, 10/01/22 United States 29,000,000 26,933,750 b,e Goss Graphic Systems Inc., senior sub. note, 12.25%, 11/19/05 United States 9,053,899 906 United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 14,000,000 14,630,000 senior bond, 5.875%, 9/15/26 United States 9,600,000 10,032,000 51,596,656 Consumer Durables & Apparel 3.6% c Hanesbrands Inc., senior note, 144A, 4.625%, 5/15/24 United States 26,300,000 27,647,875 KB Home, senior bond, 7.50%, 9/15/22 United States 23,000,000 24,667,500 senior note, 7.00%, 12/15/21 United States 10,000,000 10,725,000 PulteGroup Inc., senior bond, 5.00%, 1/15/27 United States 33,600,000 34,524,000 c Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.875%, 4/15/23 United States 12,500,000 13,125,000 senior note, 144A, 5.625%, 3/01/24 United States 25,000,000 25,750,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 14,000,000 15,050,000 151,489,375 Consumer Services 5.2% c 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 23,500,000 24,645,625 senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada 14,000,000 14,525,000 c 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 30,000,000 24,675,000 c,e Fontainebleau Las Vegas, senior secured bond, first lien, 144A, 11.00%, 6/15/15 United States 20,000,000 2,100 GLP Capital LP/GLP Financing II Inc., senior note, 5.375%, 4/15/26 United States 11,500,000 12,592,500 c International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States 24,000,000 26,160,000 senior secured note, 144A, 6.25%, 2/15/22 United States 22,000,000 23,815,000 c KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC, senior note, 144A, 5.00%, 6/01/24 United States 15,600,000 16,399,032 senior note, 144A, 5.25%, 6/01/26 United States 17,700,000 18,850,500 MGM Resorts International, senior note, 6.625%, 12/15/21 United States 5,000,000 5,637,500 senior note, 6.00%, 3/15/23 United States 8,500,000 9,248,850 c Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 20,000,000 20,275,000 c Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21. Macau 21,500,000 21,903,125 218,729,232 Diversified Financials 3.5% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 9,250,000 9,704,221 senior note, 4.625%, 10/30/20 Netherlands 5,800,000 6,157,657 senior note, 5.00%, 10/01/21 Netherlands 15,000,000 16,189,875 senior note, 4.625%, 7/01/22 Netherlands 13,400,000 14,241,721 |2 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Diversified Financials (continued) Deutsche Bank AG, sub. bond, 4.296% to 5/24/23, FRN thereafter, 5/24/28 Germany $ 24,000,000 $ 21,391,200 E*TRADE Financial Corp., senior note, 4.625%, 9/15/23 United States 10,000,000 10,428,600 c MSCI Inc., senior note, 144A, 4.75%, 8/01/26 United States 9,700,000 9,978,875 Navient Corp., senior note, 5.50%, 1/15/19 United States 27,000,000 27,810,000 senior note, 4.875%, 6/17/19 United States 4,000,000 4,050,000 senior note, 5.00%, 10/26/20 United States 12,500,000 12,593,750 senior note, 5.875%, 3/25/21 United States 5,000,000 5,081,250 senior note, 6.625%, 7/26/21 United States 9,500,000 9,820,625 147,447,774 Energy 13.9% c,e Alpha Natural Resources Inc., second lien, 144A, 7.50%, 8/01/20 United States 25,000,000 171,875 e Atlas Energy Holdings Operating Co. LLC/Atlas Resource Finance Corp., senior note, 7.75%, 1/15/21 United States 25,500,000 5,227,500 senior note, 9.25%, 8/15/21 United States 17,400,000 3,567,000 e BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 45,000,000 17,775,000 California Resources Corp., c secured note, second lien, 144A, 8.00%, 12/15/22 United States 19,782,000 13,451,760 senior bond, 6.00%, 11/15/24 United States 850,000 414,375 senior note, 5.50%, 9/15/21 United States 411,000 213,720 Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 7.75%, 4/15/23 United States 30,100,000 24,531,500 c senior note, 144A, 11.50%, 1/15/21 United States 6,800,000 7,803,000 CGG SA, senior note, 6.50%, 6/01/21 France 24,000,000 11,880,000 senior note, 6.875%, 1/15/22 France 20,800,000 10,296,000 e Chaparral Energy Inc., senior bond, 8.25%, 9/01/21 United States 10,000,000 6,350,000 senior bond, 7.625%, 11/15/22 United States 6,700,000 4,254,500 senior note, 9.875%, 10/01/20 United States 15,000,000 9,525,000 e,f CHC Helicopter SA, senior note, 9.375%, 6/01/21 Canada 10,000,000 1,900,000 senior secured note, first lien, 9.25%, 10/15/20 Canada 37,800,000 18,711,000 c Cheniere Corpus Christi Holdings LLC, senior secured note, 144A, 7.00%, 6/30/24 United States 15,600,000 16,770,000 c Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 United States 17,207,000 16,432,685 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 12,550,000 11,859,750 CONSOL Energy Inc., senior note, 8.00%, 4/01/23 United States 25,000,000 24,500,000 Crestwood Midstream Partners LP/Crestwood Midstream Partners Finance Corp., senior note, 6.25%, 4/01/23. United States 17,000,000 16,660,000 CSI Compressco LP/CSI Compressco Finance Inc., senior note, 7.25%, 8/15/22 United States 12,900,000 11,674,500 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 6,500,000 7,150,000 senior secured bond, first lien, 5.875%, 1/15/24 United States 15,000,000 15,450,000 senior secured bond, first lien, 5.50%, 6/01/27 United States 17,900,000 18,034,250 e,f Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States 26,000,000 2,600,000 c senior secured note, second lien, 144A, 11.00%, 3/15/20 United States 10,000,000 4,187,500 |3 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) c EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom $ 20,000,000 $ 10,900,000 e EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 20,000,000 2,800,000 Ferrellgas LP/Ferrellgas Finance Corp., senior note, 6.75%, 6/15/23 United States 32,000,000 29,040,000 b,e Goodrich Petroleum Corp., second lien, 144A, 8.00%, 3/15/18 United States 15,000 g 4,180,872 secured note, second lien, 144A, 8.875%, 3/15/18 United States 17,500 g 5,015,086 e Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 20,000,000 5,050,000 senior note, 8.875%, 5/15/21 United States 5,000,000 1,212,500 c senior secured note, third lien, 144A, 13.00%, 2/15/22 United States 20,000,000 11,300,000 c,e Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20 United States 35,000,000 15,225,000 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 17,000,000 16,213,750 Memorial Production Partners LP/Memorial Production Finance Corp., senior note, 7.625%, 5/01/21 United States 15,500,000 7,982,500 senior note, 6.875%, 8/01/22 United States 10,000,000 5,000,000 e Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 25,000,000 1,125,000 c Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 24,500,000 10,780,000 c,e Peabody Energy Corp., senior secured note, second lien, 144A, 10.00%, 3/15/22 United States 53,000,000 17,225,000 e Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 25,000,000 9,375,000 QEP Resources Inc., senior bond, 5.375%, 10/01/22 United States 14,000,000 13,930,000 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 22,000,000 23,210,000 first lien, 5.625%, 4/15/23 United States 13,300,000 14,064,750 senior secured note, first lien, 5.625%, 3/01/25 United States 10,000,000 10,612,500 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 7,000,000 6,125,000 senior note, 6.125%, 1/15/23 United States 8,000,000 6,360,000 c,e Triangle USA Petroleum Corp., senior note, 144A, 6.75%, 7/15/22. United States 20,000,000 4,900,000 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 40,000,000 12,400,000 Weatherford International Ltd., senior note, 5.125%, 9/15/20 United States 8,300,000 7,843,500 senior note, 7.75%, 6/15/21 United States 10,000,000 9,862,500 senior note, 4.50%, 4/15/22 United States 8,500,000 7,097,500 senior note, 8.25%, 6/15/23 United States 19,600,000 19,313,448 WPX Energy Inc., senior note, 6.00%, 1/15/22 United States 17,000,000 16,617,500 586,152,321 Food, Beverage & Tobacco 2.7% c Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19. United States 7,900,000 8,077,750 c JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 17,100,000 17,741,250 senior note, 144A, 8.25%, 2/01/20 United States 17,000,000 17,765,000 senior note, 144A, 7.25%, 6/01/21 United States 10,000,000 10,400,000 c Post Holdings Inc., senior bond, 144A, 5.00%, 8/15/26. United States 33,000,000 33,000,000 senior note, 144A, 6.75%, 12/01/21 United States 24,000,000 25,830,000 112,814,000 |4 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Health Care Equipment & Services 5.8% Alere Inc., senior sub. note, 6.50%, 6/15/20 United States $ 6,300,000 $ 6,213,375 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 20,000,000 19,025,000 senior note, 7.125%, 7/15/20 United States 13,300,000 11,962,020 senior note, 6.875%, 2/01/22 United States 4,600,000 3,841,000 senior secured note, 5.125%, 8/01/21 United States 4,100,000 4,053,875 senior secured note, first lien, 5.125%, 8/15/18 United States 502,000 508,325 DaVita Inc., senior bond, 5.125%, 7/15/24 United States 15,000,000 15,515,625 senior bond, 5.00%, 5/01/25 United States 17,400,000 17,678,400 HCA Inc., senior bond, 5.875%, 5/01/23 United States 40,000,000 42,600,000 senior bond, 5.375%, 2/01/25 United States 7,000,000 7,238,910 senior secured bond, first lien, 5.875%, 3/15/22 United States 5,000,000 5,512,500 senior secured bond, first lien, 5.25%, 4/15/25 United States 11,000,000 11,811,250 senior secured note, first lien, 5.00%, 3/15/24 United States 20,000,000 21,200,000 c MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24 United States 7,300,000 7,865,750 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 6,700,000 7,102,000 senior note, 5.00%, 3/01/19 United States 10,700,000 10,459,250 senior note, 8.125%, 4/01/22 United States 20,000,000 20,350,000 senior note, 6.75%, 6/15/23 United States 13,700,000 13,109,188 c Vizient Inc., senior note, 144A, 10.375%, 3/01/24 United States 16,800,000 19,110,000 245,156,468 Materials 13.5% ArcelorMittal, senior note, 6.50%, 3/01/21 France 20,800,000 22,626,552 senior note, 6.125%, 6/01/25 France 10,800,000 11,664,000 c Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 4,100,000 4,212,750 senior note, 144A, 7.00%, 11/15/20 Luxembourg 2,647,059 2,656,985 senior note, 144A, 6.00%, 6/30/21 Luxembourg 7,000,000 7,245,000 h senior secured note, 144A, FRN, 3.653%, 12/15/19 Luxembourg 20,800,000 21,060,000 c Axalta Coating Systems LLC, senior note, 144A, 4.875%, 8/15/24 Netherlands 9,600,000 10,032,000 c Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 27,500,000 26,125,000 c Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico 10,800,000 11,371,158 c Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 30,000,000 31,016,550 senior secured bond, first lien, 144A, 6.125%, 5/05/25 Mexico 7,000,000 7,391,195 The Chemours Co., senior bond, 7.00%, 5/15/25 United States 8,500,000 8,175,938 senior note, 6.625%, 5/15/23 United States 37,000,000 35,705,000 c CVR Partners LP/CVR Nitrogen Finance Corp., 144A, 9.25%, 6/15/23. United States 22,000,000 21,890,000 c Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20. Canada 21,700,000 22,223,404 c First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 20,000,000 17,600,000 senior note, 144A, 7.00%, 2/15/21 Canada 35,000,000 30,275,000 |5 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) c FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22. Australia $ 18,000,000 $ 20,809,800 c Novelis Corp., senior note, 144A, 6.25%, 8/15/24 United States 16,000,000 16,720,000 Novelis Inc., senior note, 8.75%, 12/15/20 Canada 19,000,000 19,938,125 c Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 13,000,000 13,731,250 senior note, 144A, 5.875%, 8/15/23 United States 10,000,000 10,956,250 c Platform Specialty Products Corp., senior note, 144A, 10.375%, 5/01/21 United States 7,400,000 7,788,500 senior note, 144A, 6.50%, 2/01/22 United States 25,000,000 23,812,500 c Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 18,700,000 17,905,250 Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, first lien, 5.75%, 10/15/20 United States 16,000,000 16,520,000 c first lien, 144A, 5.125%, 7/15/23. United States 7,200,000 7,479,000 senior note, 9.875%, 8/15/19 United States 1,552,000 1,598,560 senior note, 8.25%, 2/15/21 United States 20,000,000 20,822,580 c senior note, 144A, 7.00%, 7/15/24 United States 4,000,000 4,292,500 c,h senior secured note, first lien, 144A, FRN, 4.127%, 7/15/21 United States 5,300,000 5,392,750 c Sealed Air Corp., senior bond, 144A, 5.50%, 9/15/25 United States 18,000,000 19,706,400 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 15,000,000 15,862,500 senior note, 5.125%, 10/01/21 United States 8,500,000 8,882,500 c Summit Materials LLC/Summit Materials Finance Corp., senior note, 144A, 8.50%, 4/15/22 United States 28,000,000 30,730,000 c Univar USA Inc., senior note, 144A, 6.75%, 7/15/23 United States 11,500,000 11,960,000 566,178,997 Media 10.5% c Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 23,550,000 24,827,823 AMC Networks Inc., senior note, 5.00%, 4/01/24 United States 22,800,000 23,455,500 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 25,000,000 26,312,500 senior bond, 5.125%, 2/15/23 United States 10,000,000 10,525,000 c senior bond, 144A, 5.375%, 5/01/25 United States 12,000,000 12,675,000 c senior bond, 144A, 5.75%, 2/15/26. United States 13,200,000 14,157,000 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 3,500,000 3,556,875 senior note, 6.50%, 11/15/22 United States 6,500,000 6,841,250 senior sub. note, 7.625%, 3/15/20 United States 1,650,000 1,592,250 senior sub. note, 7.625%, 3/15/20 United States 14,000,000 14,175,000 CSC Holdings LLC, c senior bond, 144A, 10.875%, 10/15/25 United States 8,600,000 10,110,332 senior note, 6.75%, 11/15/21 United States 5,000,000 5,350,000 senior note, 5.25%, 6/01/24 United States 28,000,000 27,317,360 DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States 5,000,000 4,825,500 senior note, 5.875%, 7/15/22 United States 25,000,000 25,531,250 senior note, 5.875%, 11/15/24 United States 17,500,000 17,325,000 Gannett Co. Inc., senior bond, 6.375%, 10/15/23. United States 10,000,000 10,862,500 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 33,000,000 24,873,750 senior secured note, first lien, 9.00%, 9/15/22 United States 15,000,000 11,043,750 |6 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Media (continued) c Nextstar Escrow Corp., senior note, 144A, 5.625%, 8/01/24 United States $ $ c Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States c Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24. United States senior bond, 144A, 5.375%, 4/15/25 United States c Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany c Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 5/15/23 United States senior secured note, first lien, 144A, 5.125%, 2/15/25 United States c Virgin Media Secured Finance PLC, senior secured bond, 144A, 5.25%, 1/15/26 United Kingdom senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom senior secured bond, first lien, 144A, 5.50%, 8/15/26 United Kingdom c WMG Acquisition Corp., secured note, 144A, 5.00%, 8/01/23 United States Pharmaceuticals, Biotechnology & Life Sciences 4.4% c AMAG Pharmaceuticals Inc., senior note, 144A, 7.875%, 9/01/23 United States c Concordia International Corp., senior note, 144A, 7.00%, 4/15/23 Canada c Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25. United States senior note, 144A, 6.00%, 7/15/23 United States Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22. United States Horizon Pharma Inc., senior note, 6.625%, 5/01/23 United States c Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States c Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States senior note, 144A, 7.50%, 7/15/21 United States senior note, 144A, 5.625%, 12/01/21 United States Real Estate 0.7% Equinix Inc., senior bond, 5.375%, 4/01/23 United States MPT Operating Partnership LP/MPT Finance Corp., senior bond, 5.25%, 8/01/26 United States Retailing 1.0% c Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States Netflix Inc., senior bond, 5.875%, 2/15/25 United States senior note, 5.50%, 2/15/22 United States Semiconductors & Semiconductor Equipment 0.6% c Qorvo Inc., senior bond, 144A, 7.00%, 12/01/25 United States senior note, 144A, 6.75%, 12/01/23 United States |7 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Software & Services 3.3% c BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21. United States $ 45,000,000 $ 39,825,000 c First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States 30,000,000 30,825,000 secured note, first lien, 144A, 5.00%, 1/15/24 United States 10,000,000 10,212,500 senior note, 144A, 7.00%, 12/01/23 United States 14,000,000 14,735,000 Infor (U.S.) Inc., senior note, 6.50%, 5/15/22 United States 41,500,000 42,278,125 137,875,625 Technology Hardware & Equipment 3.2% c,f Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 23,500,000 22,207,500 c CommScope Inc., senior bond, 144A, 5.50%, 6/15/24. United States 7,000,000 7,376,250 senior note, 144A, 5.00%, 6/15/21 United States 15,000,000 15,618,750 c CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 10,200,000 10,875,750 c Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior note, 144A, 5.875%, 6/15/21 United States 4,500,000 4,765,405 senior note, 144A, 7.125%, 6/15/24 United States 4,900,000 5,312,051 senior secured bond, first lien, 144A, 5.45%, 6/15/23 United States 7,000,000 7,467,999 senior secured bond, first lien, 144A, 6.02%, 6/15/26 United States 5,400,000 5,799,244 c Plantronics Inc., senior note, 144A, 5.50%, 5/31/23 United States 11,000,000 11,467,500 c Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States 38,250,000 43,318,125 134,208,574 Telecommunication Services 9.9% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 6,300,000 6,654,375 senior bond, 5.625%, 4/01/25 United States 17,800,000 17,421,750 senior note, 5.80%, 3/15/22 United States 27,000,000 28,089,450 c Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 15,000,000 13,641,450 c Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 22,000,000 20,139,570 senior note, 144A, 6.75%, 3/01/23 Bermuda 8,100,000 7,415,145 c Hughes Satellite Systems Corp., senior bond, 144A, 6.625%, 8/01/26 United States 27,350,000 27,213,250 Intelsat Jackson Holdings SA, senior bond, 5.50%, 8/01/23 Luxembourg 15,000,000 10,312,500 senior note, 7.25%, 10/15/20 Luxembourg 10,000,000 7,825,000 senior note, 7.50%, 4/01/21 Luxembourg 12,000,000 9,090,000 c senior secured note, first lien, 144A, 8.00%, 2/15/24. Luxembourg 8,400,000 8,442,000 c Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 30,000,000 31,702,500 b,e RSL Communications PLC, senior discount bond, 10.125%, 3/01/08 United Kingdom 44,500,000 — senior note, 12.00%, 11/01/08 United Kingdom 6,250,000 — Sprint Communications Inc., senior note, 8.375%, 8/15/17 United States 20,000,000 20,880,200 senior note, 6.00%, 11/15/22 United States 12,500,000 11,402,375 c senior note, 144A, 9.00%, 11/15/18 United States 37,000,000 40,885,000 c senior note, 144A, 7.00%, 3/01/20 United States 9,800,000 10,559,500 Sprint Corp., senior bond, 7.125%, 6/15/24 United States 6,000,000 5,625,000 senior note, 7.625%, 2/15/25 United States 20,000,000 19,043,800 |8 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Telecommunication Services (continued) T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States $ 7,400,000 $ 7,982,750 senior bond, 6.375%, 3/01/25 United States 22,400,000 24,164,000 senior note, 6.542%, 4/28/20 United States 11,700,000 12,094,875 senior note, 6.633%, 4/28/21 United States 9,000,000 9,461,250 senior note, 6.731%, 4/28/22 United States 9,000,000 9,495,000 senior note, 6.00%, 4/15/24 United States 8,500,000 9,073,750 c Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 Italy 32,000,000 33,187,200 senior secured note, first lien, 144A, 4.75%, 7/15/20. Italy 15,000,000 15,262,500 417,064,190 Transportation 1.1% c Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 15,000,000 15,525,000 senior note, 144A, 9.75%, 5/01/20 United States 9,300,000 8,370,000 c Stena International SA, senior secured bond, first lien, 144A, 5.75%, 3/01/24 Sweden 18,200,000 15,561,000 c XPO Logistics Inc., senior note, 144A, 6.125%, 9/01/23 United States 6,800,000 7,004,000 46,460,000 Utilities 3.5% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 15,400,000 15,400,000 senior note, 5.375%, 1/15/23 United States 18,300,000 18,402,846 c senior secured bond, first lien, 144A, 5.875%, 1/15/24 United States 7,500,000 7,968,750 Dynegy Inc., senior bond, 7.625%, 11/01/24 United States 3,000,000 2,947,500 c InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 43,000,000 35,475,000 NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States 19,000,000 19,902,500 c senior bond, 144A, 5.00%, 9/15/26. United States 19,000,000 19,047,500 Talen Energy Supply LLC, senior bond, 6.50%, 6/01/25 United States 13,000,000 11,210,940 c,e Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 50,000,000 16,312,500 146,667,536 Total Corporate Bonds (Cost $4,471,726,451) 4,023,402,056 Senior Floating Rate Interests (Cost $30,081,048) 0.7% Household & Personal Products 0.7% h Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 30,251,351 30,333,271 Shares Litigation Trusts (Cost $—) 0.0% a,b NewPage Corp., Litigation Trust United States 30,000,000 — Total Investments before Short Term Investments (Cost $4,518,869,838) 4,058,174,807 |9 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Country Shares Value Short Term Investments (Cost $56,360,154) 1.4% Money Market Funds 1.4% a,i Institutional Fiduciary Trust Money Market Portfolio United States $ Total Investments (Cost $4,575,229,992) 97.8% Other Assets, less Liabilities 2.2% . Net Assets 100.0% $ See Abbreviations on page 14.  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At August 31, 2016, the aggregate value of these securities was $13,110,329, representing 0.3% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At August 31, 2016, the aggregate value of these securities was $2,022,656,638, representing 48.1% of net assets. d Perpetual security with no stated maturity date. e Defaulted security or security for which income has been deemed uncollectible. f At August 31, 2016, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. g Principal amount is stated in 1,000 Units. h The coupon rate shown represents the rate at period end. i See Note 5 regarding investments in affiliated management investment companies. |10 FRANKLIN HIGH INCOME TRUST Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin High Income Trust (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of one fund, Franklin High Income Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |11 FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At August 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation. $ Unrealized depreciation. ) Net unrealized appreciation (depreciation) $ ) 4. Unfunded Loan Commitments The Fund enters into certain credit agreements, all or a portion of which may be unfunded. The Fund is obligated to fund these loan commitments at the borrowers discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Statement of Investments. At August 31, 2016, unfunded commitments were as follows: Unfunded Borrower Commitment Goodrich Petroleum Corporation, cvt., senior secured note, PIK, 13.50%, 8/30/19 $ |12 FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended August 31, 2016, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 142,510,253 329,266,191 (415,416,290 ) 56,360,154 $ 56,360,154 $— $— 0.3 % 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2016, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Consumer Services $ — $ — $ 120,072 $ 120,072 Transportation — 3,793,394 — 3,793,394 All Other Equity Investments. 526,014 — — 526,014 Corporate Bonds — 4,014,203,092 9,198,964 b 4,023,402,056 Senior Floating Rate Interests — 30,333,271 — 30,333,271 Litigation Trusts — — — b — Short Term Investments 56,360,154 — — 56,360,154 Total Investments in Securities $ 56,886,168 $ 4,048,329,757 $ 9,319,036 $ 4,114,534,961 Liabilities: Other Financial Instruments: Unfunded Loan Commitments. $ — $ 6,765 $ — $ 6,765 |13 a Includes common and convertible preferred stocks as well as other equity investments. b Includes securities determined to have no value at August 31, 2016. FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS (continued) A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FRN Floating Rate Note PIK Payment-In-Kind For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |14 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN HIGH INCOME TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2016 By­­­­­ /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date October 26, 2016
